DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on June 28, 2021.  

Claims 1-2, 7-11, 13-16, 18-21, 23-26, and 28-34 are currently pending, of which, claims 1, 7, 9, 13, 15, 18, 20, 23, 25, and 28 were amended, and claims 3-6, 12, 17, 22, and 27 were cancelled.

Applicant's arguments with respect to the rejections under 35 USC 103 have been fully considered and are not persuasive. 
Applicant, in his remarks, stated that Merlin in combination with Roy still fails to teach or suggest the features, “the first field immediately precedes the third field, and the second field immediately precedes the first field.” as claimed in independent claim 1.
To be specific, Applicant argued that although FIG. 5 of Merlin illustrates the order of some fields in the beacon frame (including the channel switch announcement element, secondary channel offset element, and the wide bandwidth channel switch element), the 018 provisional application of Merlin fails to provide any drawings similar to FIG. 5 of Merlin.
	Examiner respectfully disagrees.
Prov’18 describes advertising a channel switch in advance by transmitting a beacon or a channel switch announcement elements/ frames and/or Extended Channel switch announcement elements/frames (para.44), wherein a beacon includes a Channel Switch Count field indicating the time at which the switch will happen (para.46), and a  Channel Switch Announcement frame includes a Channel Switch Announcement, a Secondary Channel Offset, and also a Wide Bandwidth Channel switch element (para.52).  In addition, Prov’18 teaches a Secondary Channel Offset element may be used in conjunction with the Channel Switch element to advertise the new bandwidth, and the Extended Channel Switch Announcement may indicate the operating class, which allows to identify the secondary channel offset (para.49). 
It is known in the art that the communication apparatus is configured to, prior to moving the communication from the first communication channel to the second communication channel, setting mesh channel switch parameter element in the data packet header of the switch announcement frame to inform the other station within the mesh network that a channel switch is to take place. From teachings of Prov’18, one can construct a switch announcement frame including several fields that are arranged in a specific sequence, based on practical situations. That is to say, when the switch announcement frame is received, it is desirable that the {second} field comprising a new channel information, e.g., second channel offset, must be read first to determine what is the position of the new channel relative to a primary channel. Next, the {third} field comprising new 
Thus, Prov’18 also depicts the fields arrangement of the frame of Fig. 7 of Merlin.
	Merlin do not disclose also including mesh channel switch parameter, e.g., first field, for a Mesh Basic Service Set {MBSS}; and the first field immediately precedes the third field; the second field immediately precedes the first field; which are known in the art and commonly applied in communications field for data communications, as taught in Roy’s disclosure as below.
            Roy, from the same field of endeavor, teaches the first field can also comprise Mesh Channel Switch parameter for a Mesh Basic Service Set {MBSS} 
 (change channel request message includes time limit for performing channel change and a list of neighboring MPs, [para.59-63] for MBSS [para.14]).
	It is desirable to include mesh channel switch parameter in the first field of  the Channel Switch Announcement frame, and to have Second Channel Offset field, e.g., second field, immediately precede Mesh Channel Switch field, e.g., first field, which precedes  Wide Bandwidth Channel element field, e.g., third field; so as to parse the Mesh Channel Switch field first in order to get information to define the switched-to channel, then parse Mesh Channel Switch field next or Channel Switch Count field, to know when the switching happens; and then parse Wide Bandwidth Channel element to identify that the bandwidth of the new channel is wideband; thus expediting the channel switching while reducing 
Consequently, Merlin in combination with Roy does teach or suggest the features, “the first field immediately precedes the third field, and the second field immediately precedes the first field.”, as claimed in independent claim 1.
Examiner’s remarks for other independent claims 9, 15, 20, and 25 are similar to those cited above with respect to independent claim 1.
	With respect to the rejection of dependent claims 2, 7-8,30; claims 10-11, 13-14, 31; claims 16, 18-19, 32; claims 21, 23-24, 33; and claims 26, 28-29, 34, Examiner maintains the same ground of rejection for the reason similar to those discussed above.
In view of the above reasoning, the examiner believes that the rejections of claims 1-2, 7-11, 13-16, 18-21, 23-26, and 28-34 under 35 U.S.C. 103 should be sustained.


Claim Rejections - 35 USC §103


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness   or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 


Claims 1-2, 9-11, 15-16, 20-21, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin et al. in U.S. Publication No. 2013/0070701 A1, hereinafter referred to as Merlin, which claims priority to U.S. Provisional Application No. 61/537,018 filed on Sep. 20, 2011, hereinafter referred to as Prov’18, in view of Roy et al. in U.S. Publication No. 2006/0242457 A1, hereinafter referred to as Roy, and further in view of Kneckt et al. in U.S. Publication No. 2013/0176980 A1, hereinafter referred to as Kneckt, which claims priority to U.S. Provisional Application No. 61/382,055 filed on Sep. 03, 2010, hereinafter referred to as Prov’55.


	Regarding claim 1, Merlin discloses a communication method (procedure of switching bandwidth, channels used to communicate in network, para.50 in Merlin or para.43 in Prov’18), comprising: 
	generating a first field (generating Channel Switch Announcement field, para. para.58 in Merlin or para.44 in Prov’18);
	generating a second field comprising first information about a new channel (generating Secondary Channel Offset field to advertise new bandwidth/ channel, para.57-58 in Merlin or para.52 in Prov’18);
	determining the new channel having a bandwidth larger than a predetermined bandwidth (announcing a switch to 80 MHz, e.g., which is larger than predetermined bandwidth – 40 MHz, para.70 and para.65 in Merlin or para.66 in Prov’18); 
	in response to determining that the new channel has the  bandwidth larger than the predetermined bandwidth, generating a third field comprising second information about the new channel (announcing a switch to a 80 MHz operation bandwidth, Wide Bandwidth Channel Switch Element may be present in same frame as Channel Switch Announcement element, para.70 in Merlin or para.66 in Prov’18); 
	generating a first frame comprising the first field, the second field and the  third field (generating Channel Switch Announcement frame including Channel Switch Announcement field element, Secondary Channel Offset field, and Wide Bandwidth Channel Switch Element field, para.69-71 in Merlin or para.66 in Prov’18); 
	transmitting the first frame (transmitting by an Access Point (AP) to announce an imminent switch of channel/ bandwidth, para.52 in Merlin or para.62 in Prov’18); and 
	the first field precedes the third field (Fig.5).
	Merlin do not disclose the first field can also comprise mesh channel switch parameter for a Mesh Basic Service Set {MBSS}, and the first field immediately precedes the third field; the second field immediately precedes the Roy’s disclosure as below.
            Roy, from the same field of endeavor, teaches the first field can also comprise Mesh Channel Switch parameter for a Mesh Basic Service Set {MBSS} 
 (change channel request message includes time limit for performing channel change and a list of neighboring MPs, [para.59-63] for MBSS [para.14]).
	Thus, it would be desirable to also include mesh channel switch parameter in the Channel Switch Announcement frame, and that the first field immediately preceding the third field; the second field immediately precedes the first field  – for the benefit of facilitating an efficient channel change in a mesh network by parsing fields in the frame in an appropriate ordering.
	Merlin in view of Roy do not specifically define the first information, e.g., Second Channel Offset information indicates a position of a secondary channel relative to a primary channel of the new channel; which is well known in the art and commonly applied in communications field for data communications, as taught in Kneckt’s disclosure as below.
            Kneckt, from the same field of endeavor, teaches the first information, e.g., Second Channel Offset information indicates a position of a secondary channel relative to a primary channel of the new channel (secondary channel offset field represents the position of the secondary channel relative to the primary channel, para.28, lines 20-25 in Kneckt or para.28 in Prov’55).  
	Therefore, it would be beneficial to employ a Channel Switch Announcement frame including information necessary for the switching such as  Merlin in view of Roy, and wherein Second Channel Offset information indicates a position of a secondary channel relative to a primary channel of the new channel – as indicated in Kneckt – in the procedure of switching channel in mesh networks by parsing fields in an arranged ordering, e.g., the first field immediately preceding the third field; the second field immediately precedes the first field -- so as to facilitate seamless switching to a new channel having bandwidth larger than 40 MHz; thus improving radio efficiency of mesh networks by adopting a channel switch procedure motivated by interference and performance considerations. 


	Regarding claim 2, Merlin in view of Roy and Kneckt disclose wherein the predetermined bandwidth is 40 MHz (using 40 MHz channel, see para.51 in Merlin).

	Regarding claim 9, claim 9 is rejected for substantially same reason as applied to claim 1, except that claim 9 is in a device claim format and wherein Merlin [in claim 9] also discloses a communication apparatus (AP, element 110 in Fig.2), comprising a memory (memory, element 232 in Fig.2) and a processor (controller, element 230 in Fig.2 operably coupled to the memory to execute program instructions stored in the memory.

          
	Regarding claim 10, claim 10 is rejected for substantially same reason as applied to claim 2, except that claim 10 is in a device claim format.
     
    
 	Regarding claim 11, Merlin  in view of Roy and Kneckt disclose the apparatus of claim 9 comprising a transceiver (TX/ RX data processors, see elements 210 and 242 in Merlin).

	Regarding claim 15, claim 15 is rejected for substantially same reason as applied to claim 1, except that Merlin [in claim 15] discloses a method performed from the receiver's perspective (receiving  STAT receives announcement of switch,  para.82).


          Regarding claim 16, claim 16 is rejected for substantially same reason as applied to claim 2, except that claim 16 discloses limitations recited from the receiver’s perspective.


	Regarding claim 20, claim 20 is rejected for substantially same reason as applied to claim 15, except that claim 20 is in a device claim format and  Merlin [in claim 20] also discloses a communication apparatus (user terminal, element 120 in Fig.2), comprising a memory and a processor operably coupled to the memory to execute program instructions stored in the memory (memory, element 282; and controller, element 280 in Fig.2).


           Regarding claim 21, claim 21 is rejected for substantially same reason as applied to claim 16, except that claim 21 is in a device claim format.


          	Regarding claim 25, claim 25 is rejected for substantially same reason as applied to claim 15, except that claim 25 is in a device claim format.


	Regarding claim 26, claim 26 is rejected for substantially same reason as applied to claim 16, except that claim 26 is in a device claim format.

	
Claims 7, 13, 18, 23, 28, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin  in view of Roy and Kneckt, as applied to claims 1, 9, 15, 20, and 25 above, respectively, and further in view of Kim et al. in U.S. Publication No. 2011/0194542 A1, hereinafter referred to as Kim.


            Regarding claim 7, Merlin  in view of Roy and Kneckt disclose third field (Wide Bandwidth Channel Switch Element, see para.70 in Merlin or para.66 in Prov’18).
                       Merlin  in view of Roy and Kneckt do not disclose generating a fourth field , wherein the fourth field comprise third information, which indicates a maximum transmit power allowable in the MBSS, which is suggested in the art and commonly applied in communications field for data communication, as suggested in Kim’s disclosure as below.
           Kim, from the similar field of endeavor, teaches disclose the fourth field comprises information on a maximum transmit power allowable in the MBSS field (third field is power constraint, e.g., maximum transmit power allowable [para.69], and the third field is transmitted subsequent to the second field (and third field, e.g., power constraint field indicating constraint of power to be used in transmission channel bandwidth, is transmitted subsequently to target bandwidth, para.120 and Fig. 13).
 	Also, Kim teaches a constrained value of the transmission power may be regulated in accordance with the bandwidth of the transmission channel (para.70).
	Therefore, it would be appreciated by one of ordinary skill in the art at the time of the invention was filed to provide information on the power constraint associated with a maximum transmit power allowable in MBSS, by inserting such information immediately subsequent to the third field, e.g., target bandwidth/ 

	Regarding claim 13, claim 13 is rejected for substantially same reason as applied to claim 7, except that claim 13 is in a device (transmitting station) claim format.

Regarding claim 18, claim 18 is rejected for substantially same reason as applied to claim 7, except that claim 18 is from the perspective of the receiving station. 
 
	Regarding claim 23, claim 23 is rejected for substantially same reason as applied to claim 18, except that claim 23 is in a device claim format.


	Regarding claim 28, claim 28 is rejected for substantially same reason as applied to claim 23.

	Regarding claim 30, Merlin  in view of Roy, Kneckt, and Kim disclose wherein the first field comprises Mesh Channel Switch parameters element  (change channel request message includes time limit for performing channel change and a list of neighboring MPs, [see para.59-63 in Roy] for MBSS,  [see para.14 in Roy]);, the second field comprises Secondary Channel Offsest element (generating Secondary Channel Offset field to advertise new bandwidth/ channel, see para.57-58 in Merlin or para.52 in Prov’18); the third field comprises New VHT Transmit Power Envelope element (third field is power constraint, e.g., maximum transmit power allowable [para.69], and the third field is transmitted subsequent to the second field (and third field, e.g., power constraint field indicating constraint of power to be used in transmission channel bandwidth, is transmitted subsequently to target bandwidth, see para.120 and Fig. 13 in Kim).

 
	Regarding claim 31, claim 31 is rejected for substantially same reason as applied to claim 30, except that claim 31 is in a device (transmitting station) claim format.

	Regarding claim 32, claim 32 is rejected for substantially same reason as applied to claim 30, except that claim 32 is from the perspective of the receiving station. 

 	Regarding claim 33, claim 33 is rejected for substantially same reason as applied to claim 32, except that claim 33 is in a device claim format.

Regarding claim 34, claim 34 is rejected for substantially same reason as applied to claim 33.


Claims 8, 14, 19, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin  in view of Roy, Kneckt and Kim,  as applied to claims 7, 13, 18, 23 and 28 above, respectively, and further in view Song et al. in U.S. Publication No. 2005/0250528 A1, hereinafter referred to as Song.


           Regarding claim 8, Merlin  in view of Roy, Kneckt, and Kim further disclose the third information indicates a maximum transmit power allowable (third field is power constraint, e.g., maximum transmit power allowable [para.69], and the third field is transmitted subsequent to the second field (and third field, e.g., power constraint field indicating constraint of power to be used in transmission channel bandwidth, is transmitted subsequently to target bandwidth, see para.120 and Fig. 13 in Kim).
	Merlin  in view of Roy, Kneckt, and Kim do not disclose a maximum transmit power allowable is based on a country element, which s known in the art and commonly applied in communications field for data communications, as taught in Song’s disclosure as below.
            Song, from the same field of endeavor, teaches a maximum transmit power allowable is based on a country element, which (intensity of transmitting radio wave which uses wireless channel is permitted when it satisfies regulatory maximum transmit power which each nation regulates, e.g., there are regulations for each frequency in United States and in the European countries, para.13); thus achieving highest data throughput by selecting an optimal channel configuration that satisfies the regulatory maximum transmit power of one specific country. 

	       
           Regarding claim 14, claim 14 is rejected for substantially same reason as applied to claim 8, except that claim 14 is in a device claim format.


Regarding claim 19, claim 19 is rejected for substantially same reason as applied to claim 8, wherein [in claim 19] discloses a method performed from the receiver's perspective.
          
           Regarding claim 24, claim 24 is rejected for substantially same reason as applied to claim 19, except that claim 24 is in a device claim format.

          Regarding claim 29, claim 29 is rejected for substantially same reason as applied to claim 24.

Conclusion



THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     

	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465